Title: To George Washington from Francis Lightfoot Lee, 10 April 1777
From: Lee, Francis Lightfoot
To: Washington, George



Dear Sir,
Philadelphia April 10th 1777

I am very sorry that I was not in this City when General Green was here; nothing cou’d give me greater pleasure, than to have an opportunity

of shewing every respect & civility, to a Gentleman who so justly possesses your esteem.
It gives me pain, that you are joined by so few of the new levies. there are great complaints to the southward, against the recruiting officers, which I fear are too well grounded; gaming in particular is said to prevail to a scandalous height, than which nothing is a more deadly foe to business. I hope however you will soon be enabled to meet the Enemy, on any ground. I sincerely wish you health and happiness, & am Dear Sir, Your very obt & hble Servant

Francis Lightfoot Lee

